DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the response filed by Applicants dated October 7, 2021; Applicant stated that a terminal disclaimer was filed in order to overcome the Double Patenting rejection. Document was not received. Therefore, the double patenting rejection of claims 1-22 remains. 
Applicant’s letter requesting interview with examiner for November 11, 2021 was received along with Applicant’s response. Phone interview with Applicant was not granted because Applicant’s proposed date of interview falls in a Federal Holiday. Examiner called the Attorney of record to propose a new time/date; a voice message was left on 10/14/2021 at approximately 1:20 pm EST. Applicant representative did not return phone call and no telephonic interview was arranged. 
Applicant's arguments filed on October 7, 2021 have been fully considered but they are not persuasive.
Applicant in page 8 argues that Pittman does not disclose: a) “a slot along a connection axis” and b) “a locking arm in axial alignment with the slot”.
The examiner disagrees. Pittman in figure 1 clearly discloses a slot (see figure 4, the slot forming annular portion 82) which is capable of performing the claimed function (configured to 
Second, Applicant utilizes the locking arm to accomplish two things, to prevent the bayonet from going further into the slot (stopper) and to prevent the bayonet from rotating once in the lock position. (Instant Application Pub, paragraph 25 and 27). In the same manner, Pittman in Figure 3A clearly discloses a locking arm (ledge 48) that prevents bayonet (tab 32) from rotating to the unlock position, and guides the bayonet to the predetermined alignment between all components for proper assembling. (Pittman, Col. 6, lines 39-67). In addition, since the center portion of the ring 18 is the slot, any component located in the radial direction in the periphery of the slot is in ‘’axial alignment” as claimed. 
For the reasons stated above, claims 1-4, 19 and 20 stand rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pittman (U.S. Pat. 6292142).
Claims 7, 16 and 10 were already allowed in patent ‘031. However, if rewritten in independent form a Statutory Double Patenting reject would be recurred in the instant application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,587,031. Although the claims at issue are not identical, they are not patentably distinct from each other because even though the instant . 
Additionally, Claims 6, 7, 10 15 and 16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 11 and 19 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pittman (U.S. Pat. 6292142).

Regarding claim 1, Pittman in figures 1-8 discloses a coupling assembly (locking assembly 10) for a first device 16 having a bayonet (tab 32) a top plate (locking ring 18) having a slot (Fig. 6. slot formed by inner circumference of 18) along a connection axis, the slot being configured to receive the bayonet (tab 32); a bottom plate (mounting ring 14) having a locking arm (ledge 48, Fig. 3A) in axial alignment with the slot and a biasing arm (stop pin 72) in a region (groove 50) that is radially offset from the locking arm (48); first fasteners (receive wedge-shaped protrusions 70 and/or retaining ring 20) securing the top and bottom plates (18 and  14) to one another, wherein the region 50 is configured to receive the bayonet (32), when in a locked position, with the locking arm 48 preventing the bayonet 32, by interference with locking arm 48, from rotating about the connection axis back into alignment with the slot and with the biasing arm 72 preventing the bayonet 32, by interference with biasing arm 72, from being withdrawn axially along the connection axis.

Regarding claim 2, Pittman in figures 1, 3, 3A and 7 discloses a coupling assembly further comprising a second fastener (screw holes 56 (FIGS. 3 and 3A) and screws (not shown)) configured to secure the coupling assembly 10 to a second device with the bottom plate 14 proximate the second device (see Fig. 7 and Pittman 4:26-33).

Regarding claim 3, Pittman in figures 1-8 discloses a coupling assembly wherein, when in the locked position, the biasing arm 72 is configured to add a biasing force along the connection axis to the bayonet 32. (See Fig. 1 and 6)

Regarding claim 4, Pittman in figures 1-8 discloses a coupling assembly wherein the bottom plate 14 is configured so that the bayonet 32 moves between an upper surface of the locking arm 72 when the bayonet 32 is in the slot and a lower surface of the biasing arm 72 when the bayonet 72 is in the region 50.

Regarding claim 19, Pittman in figures 1-8 discloses a method of coupling and uncoupling a first device and a second device (feed horn 104 and filter portion 102), comprising: inserting, along a connection axis, a bayonet (tab 32) of the first device 104 into a slot (Fig. 6. slot formed by inner circumference of 18) of a coupling assembly (locking assembly 10), the coupling assembly 10 being secured to a second device 102, the coupling 10 having a locking arm (ledge 48, fig. 3A) that is axially aligned with the slot and a biasing arm (stop pin 72) in a region (groove 50) that is radially offset from the locking arm (48); and rotating, about the connection axis, the first and second devices (104/102) with respect to one another to move the bayonet 32 from the slot to the region 50, the locking arm 48 having a normal position that interferes with movement of the bayonet 32 from the region 50 to the slot, the biasing arm 72 applying a biasing force along the connection axis on the bayonet 32.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pittman as applied to claims 1nd 4 above, and further in view of Masson et al. (FR 2636779, hereinafter “Masson”, see attached translation).

Regarding claim 5, Pittman is silent on disclosing wherein the locking arm and/or the biasing arm are configured to resiliently flex or bend to allow bayonet to move between the slot and the region.
However, Masson in figures 5 and 6 teaches a coupling assembly wherein the locking arm and/or the biasing arm (inner resilient sectors 23 and 24 with contact portions 39 and 40) are configured to resiliently flex or bend to allow bayonet (ears 26 and 27) to move between the slot and the region (Fig. 5 and 6).


Claims 6, 9, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pittman,  as applied to claims 1 and 19 above, and further in view of Montesanto et al. (U.S. Pat. 4623858, hereinafter “Montesanto”)

Regarding claim 6, Pittman does not disclose: further comprising an outer rim and first fasteners securing the top and bottom plates to one another so that the outer rim is rotatable about the connection axis between a first position and a second position.
However, in the same field of endeavor, Montesanto in figures 1-3 teaches a coupling assembly further comprising an outer rim (rotatable cylindrical sleeve (31)) and first fasteners (mounting screws 11B) securing the top and bottom plates (waveguide section 1B and flange 9B, respectively) to one another so that the outer rim 31 is rotatable about the connection axis between a first position and a second position (Fig. 3).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Pittman and Montesanto to form the claimed invention, in order to 

Regarding claim 9, Pittman does not disclose: wherein the outer ring comprises a cam configured to move the locking arm from the locked upon rotation of the outer ring about the connection axis to the second position.
However, Montesanto in figures 1-3 teaches a coupling assembly wherein the outer ring (31) comprises a cam (wave spring 35) configured to move the locking arm (Shoulder 25) from the locked upon rotation of the outer ring 31 about the connection axis to the second position. (Montesanto 5: 12-26)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Pittman and Montesanto to form the claimed invention because by using a cam (wave spring) fitting within the inner surface of the coupling sleeve (outer ring/rim) is tensioned to achieve a fixed and preselected unit preload on the coupling surface based upon electromagnetic considerations (Montesanto Abstract); and to maintain a preselected unvarying face pressure which is not dependent upon the experience of the operator (1:36-38).

Regarding claim 21, Pittman in figures 1-7 discloses a method further comprising: rotating, about the connection axis, the first and second devices 104/106 with respect to one another to move the bayonet 32 from the region 50 to the slot; and withdrawing, along the connection axis, the bayonet 32 from the slot.
Shoulder 25) from the normal position. 
However, in the same field of endeavor, Montesanto in figures 1-3 teaches the rotating, about the connection axis, an outer ring (rotatable cylindrical sleeve (31)) of the coupling to move the locking arm from the normal position. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Pittman and Montesanto to form the claimed invention so that fitting within the inner surface of the coupling sleeve (outer ring/rim) is tensioned to achieve a fixed and preselected unit preload on the coupling surface based upon electromagnetic considerations (Montesanto Abstract); and to maintain a preselected unvarying face pressure which is not dependent upon the experience of the operator (1:36-38).

Regarding claim 22, Pittman fails to disclose a method wherein the rotating of the outer ring comprises rotating between 5 and 45 degrees.
However, Montesanto teaches the method of rotating of the outer ring and Pittman teaches the rotation of assembly components between 5 and 45 degrees. 
One of ordinary skill in the art would have combined the rotation range of Pittman with the outer ring rotation of Montesanto to produce the method as claimed, because both prior art inventions look to solve the same problem i.e., “quicker coupling and decoupling than with prior art couplers using threaded fittings requiring many full revolutions”. (Montesanto 5:45-48)

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Pittman (U.S. Pat. 6292142), in view of Taptic et al. (U.S. Pub. 2016/0104929, hereinafter “Taptic”).

Regarding claim 11, Pittman in figures 1-8 discloses a coupled assembly (locking assembly 10), comprising: a radio (LNB 106) having a bayonet (tab 32) on a radio waveguide (see device 16 mounted to waveguide structures 102 and/or 104); and a coupling assembly having a  top plate (locking ring 18) and a bottom plate (mounting ring 14), the top plate 18 having a slot (Fig. 6. slot formed by inner circumference of 18) along a connection axis, the slot being configured to receive the bayonet (tab 32), the bottom plate (14) having a locking arm (ledge 48, fig. 3A) in axial alignment with the slot and a biasing arm (stop pin 72) in a region (groove 50) that is radially offset from the locking arm (48), wherein, when in a locked position, the region 50 receives the bayonet (32) with the locking arm 48 preventing the bayonet 32, by interference with locking arm 48, from rotating about the connection axis back into alignment with the slot and with the biasing arm 72 preventing the bayonet 32, by interference with biasing arm 72, from being withdrawn axially along the connection axis.
Although Pittman does not explicitly disclose “a radio having a bayonet on a radio waveguide”
However, in the same field of endeavor, Taptic in figure 1 teaches a coupled assembly, comprising a radio (wireless device 9, see para. 0027) having a bayonet (perturbations 3) on a radio waveguide (waveguide portion 9 + coupler component 1a).


Regarding claim 12, Pittman in figures 1-8 discloses a coupled assembly further comprising an antenna (feed horn 104) secured to the coupling assembly 10, the antenna 104 having an antenna waveguide (horn within the antenna) in electromagnetic connection with the radio waveguide 102 when in the locked position.
Moreover, Taptic in figure 1 teaches a coupled assembly further comprising an antenna (horn-shaped antenna 11) secured to the coupling assembly 16, the antenna 11 having an antenna waveguide (guide 7 and/or narrow portion of waveguide 11) in electromagnetic connection with the radio waveguide 1a when in the locked position.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 13, Pittman is silent on disclosing a coupled assembly further comprising a seal positioned between the antenna and the radio. 
However, Taptic in [0032] and Fig. 1 teaches a coupled assembly further comprising a seal (elastic members) positioned between the antenna 11 and the radio 9. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Pittman and Taptic to form the claimed invention in order to provide compensation for possible variation of dimensions (e.g., thermal expansion, aging, etc.) and to keep locking force stable, then maintain controlled locking force even when dimensions of parts change slightly. (Taptic [0032])

.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pittman and Taptic, as applied to claim 11 above, and further in view of Montesanto et al. (U.S. Pat. 4623858, hereinafter “Montesanto”)

Regarding claim 15, Pittman and Taptic do not disclose: further comprising an outer rim and first fasteners securing the top and bottom plates to one another so that the outer rim is rotatable about the connection axis between a first position and a second position.
However, in the same field of endeavor, Montesanto in figures 1-3 teaches a coupled assembly further comprising an outer rim (rotatable cylindrical sleeve (31)) and first fasteners (mounting screws 11B) securing the top and bottom plates (waveguide section 1B and flange 9B, respectively) to one another so that the outer rim 31 is rotatable about the connection axis between a first position and a second position (Fig. 3).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Pittman, Taptic and Montesanto to form the claimed invention, in order to effectively couple and decouple waveguide sections by rotating a cylindrical sleeve. (See Montesanto Abstract)

Regarding claim 17, Pittman and Taptic do not disclose: wherein the outer ring comprises a cam configured to move the locking arm from the locked upon rotation of the outer ring about the connection axis to the second position.
However, Montesanto in figures 1-3 teaches a coupling assembly wherein the outer ring (31) comprises a cam (wave spring 35) configured to move the locking arm (Shoulder 25) from the locked upon rotation of the outer ring 31 about the connection axis to the second position. (Montesanto 5: 12-26)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Pittman, Taptic and Montesanto to form the claimed invention because by using a cam (wave spring) fitting within the inner surface of the coupling sleeve (outer ring/rim) is tensioned to achieve a fixed and preselected unit preload on the coupling surface based upon electromagnetic considerations (Montesanto Abstract); and to maintain a preselected unvarying face pressure which is not dependent upon the experience of the operator (1:36-38).
 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845